03/04/2020
                                                 k
           IN THE SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: DA 19-0705


                                       DA 19-0705
                                                                           FILED
CITY OF DARBY,
                                                                          MAR 0 4 2020
            Plaintiff and Appellee,                                     Bowen Greenwood
                                                                      Clerk of Supreme Court
                                                                         State of Montana
      v.                                                           ORDER

AUSTIN W. GRAUBERGER,

            Defendant and Appellant.


      This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure.
       M. R. App. 11(6)(a) requires that the cover of the opening brief ofthe Appellant
shall be blue. For recycling purposes, pastel colors shall be used for brief covers. The
cover ofthe appendix, if separately printed, shall be white.
       M. R. App. 11(6)(b) sets forth the information that must be presented on the cover
of each brief, which includes the cause number, title ofthe case, tribunal from which the
appeal is taken, party names, names and contact inforrnation for counsel for each party, if
any, and the title of the document.
       M. R. App. P. 11(4)(e) requires a certificate of compliance indicating the
document's line spacing and (1)that the document is proportionally spaced, together with
the typeface, point size, and word count; or(2)that the document uses a monospaced
typeface, together with the number of characters per inch and word count, or the nurnber
of counted pages, pursuant to M. R. App. P. 11(4)(b) or (c).
       M. R. App. P. 12(1)(a)—(h) requires the following sections under the appropriate
headings and in the order indicated: a table of contents; a statement ofthe issues
presented for review; a statement of the case; a statement ofthe facts relevant to the
issues presented for review, with references to the pages or the parts ofthe record at


                                             1
which material facts appear; a statement ofthe standard of review as to each issue raised,
together with a citation of authority; a summary ofthe argument; an argument; and a
short conclusion stating the precise relief sought.
       M.R. App.P. 12(1)(i) requires the appellant's brief be appended with the relevant
judgment, order(s), findings offact, conclusions oflaw,jury instruction(s), ruling(s), or
decision(s) from which the appeal is taken together with any written memorandum or
rationale ofthe court, and those pages ofthe transcript containing any oral ruling in
support.
       After reviewing the Appellant's opening brief filed on March 4, 2020, this Court
has determined that the brief does not comply with any ofthe above-referenced rules and
must be resubmitted. Further, although we liberally construe pro se pleadings and hold
them to a less stringent standard than formal pleadings drafted by lawyers, Appellant's
brief does not contain contents even minimally sufficient for filing, particularly without
compliance with M.R. App.P. 11(6)(b) and 12(1)(a)—(h).
       Therefore,
       IT IS ORDERED that the signed original and nine copies of the referenced brief
be retumed for revisions necessary to comply with the specified Rules;
       IT IS FURTHER ORDERED that a signed original and nine copies of the revised
brief ordered herein be filed within ten (10) days of the date of this Order with the Clerk
of this Court and that one copy ofthe revised brief be served on each counsel of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed;
       IT IS FURTHER ORDERED that the postage costs for returning the referenced
copies of Appellant's brief will be billed to Appellant by the Clerk ofthis Court and shall
be due and payable upon receipt; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M.R. App. P. 13 shall run from the date offiling ofthe revised brief.
       The Clerk ofthis Court is directed to mail a true copy of this Order to counsel for
Appellant and to mail a true copy of this Order to all counsel upon whom the brief was

                                             2
served.
      DATED this   day of March, 2020.
                                         For the Court,